On Motion for Rehearing.
In its motion for rehearing the taxpayer contends that its petition for redetermination of deficiencies was no longer pending on the date of September 27, 1951, because this petition had been previously denied on December 16, 1948, and no new or additional protest was filed after December 16, 1948.
The stipulation of facts entered into between the parties on the trial of the case states that on December 16, 1948, the Department of Revenue, or its commissioner, assessed the taxpayer for alleged deficiencies in income taxes for the years 1942, 1943, and 1944, and that on December 21, 1948, this assessment was withdrawn. There is no indication in the stipulation of facts, or elsewhere in the record, th'at the petition for redetermination was denied or that any notice was given to the taxpayer of the denial of its petition for redetermination before the assessment of December 16, 1948, and this assessment (withdrawn *531five days later) did not have the effect of denying the petition for redetermination.
The stipulation of facts states that on September 27, 1951, the Department of Revenue or its commissioner “gave notice” to the taxpayer “that the protest filed on October 21, 1947, was denied and there had been assessed on said date deficiencies in income taxes for the years 1942, 1943 and 1944 against said railway.” The parties are bound by their stipulation of facts on which the case was decided. Luther v. Clay, 100 Ga. 236, 243 (28 SE 46, 39 LRA 95). Since the record in this court shows that the first notice of the denial of the petition for redetermination was given on September 27, 1951, under the waivers executed by the taxpayer the statute of limitation had not run at the time of the assessment on that same date.
The motion to vacate the judgment and grant a rehearing before a full bench, substituting superior court judges for the Justices disqualified, is denied. Counsel for the taxpayer had notice of the disqualification of Justices Undercofler and Frank-um and did not give the court notice prior to the call of the calendar of their desire for a full bench, as required by Rule 28 of this court. Justice Undercofler inadvertently participated in this case (after having disqualified in the consideration of the certiorari), but he has disqualified himself and the judgment is modified to show him not participating therein.

Motion for rehearing denied.


All the Justices concur, except Almand, P. J., who dissents. Undercofler and Frankum, JJ., disqualified.